EXHIBIT 99.1 CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 Certain portions of this exhibit, as indicated by “[*]”, have been omitted, pursuant to a request for confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934. The omitted materials have been filed separately with the Securities and Exchange Commission. Perusat S.A. And ZTE Corporation Perusat National Wimax Equipment Contract Contract No.: PZ2010080501WMX Date: August 5, 2010 Signing Place: Lima, Peru of 14 TABLE OF CONTENTS ARTICLE 1 DEFINITIONS AND INTERPRETATION 3 ARTICLE 2 SCOPE OF SUPPLIES 5 ARTICLE 3 CONTRACT PRICE 5 ARTICLE 4 TERMS OF PAYMENT 6 ARTICLE 5 PACKAGING 8 ARTICLE 6 DELIVERY TERMS 8 ARTICLE 7 SPARE PARTS 9 ARTICLE 8 LIQUIDATED DAMAGES 9 ARTICLE 9 TERMINATION 10 ARTICLE 10 ASSIGNMENT AND SUBCONTRACT 10 ARTICLE 11 LIMITATION OF LIABILITY 11 ARTICLE 12 FORCE MAJEURE 11 ARTICLE 13 APPLICABLE LAW AND RESOLUTION OF DISPUTES 11 ARTICLE 14 GOVERNING LANGUAGE 12 ARTICLE 15 CONFIDENTIALITY 12 ARTICLE 16 INTELLECTUAL PROPERTY RIGHTS 12 ARTICLE 17 NO JOINT VENTURE 13 ARTICLE 18 NOTICES 13 ARTICLE 19 NO WAIVER 13 ARTICLE 20 MISCELLANEOUS 14 List of Annexures: Annexure 1: BILL OF QUOTATION (BOQ) Annexure 2: BUSINESS PLAN of 14 This Contract is made on this 5th day of August, 2010 BETWEEN Perusat S.A., a company incorporated in Republic of Peru, and having its principal / registered office at Av. Camino Real 493 of. 1101 San Isidro Lima 27- Peru. (hereinafter referred to as ' the Customer') of the one part, AND ZTE CORPORATION, a company incorporated under the laws of P.R.China having its registered office at ZTE Plaza, Keji Road South, Hi-Tech Industrial Park, Nanshan District, Shenzhen, P.R.China (Hereinafter referred to as “Supplier” or sometimes referred to as "ZTE"), which expression shall deem to mean and include its all successors-in-interest and assigns of the other part. WHEREAS: A. The customer wishes to acquire a solution of PerusatNational Wimax Network (as defined herein below) “Project”, and the Supplier to supply the “Project” to conform the description and specifications subject to the terms and conditions to this contracts and annex attached. B. The Supplier has agreed to supply and supervise the installation of the Equipment (as defined herein below) subject to the terms and conditions set out below. NOW THEREFORE, in consideration of mutual representations, covenants and other valuable consideration, it is hereby agreed by and between the Parties as follows. ARTICLE 1 DEFINITIONS AND INTERPRETATION Unless the context otherwise requires, the following terms whenever used in this Contract shall have the meaning defined as under. Words importing the singular only also include the plural and vice versa where the context so requires. (a) “Contract” shall mean the present Contract between the Customer and Supplier, any Annex attached and any valid amendment, any supplementary agreements and succeeding amendments thereto, defining the principal rights and duties of the PARTIES (b) “Supply Price” or “Price” shall mean the price payable to the Supplier under the Contract for the full and proper performance of its contractual obligations under the Contract, including DDP with shipping by sea. (c) “Day” shall mean respectively the Gregorian calendar year, month and day. (d) “Business Day” shall mean the weekdays excluding any public holidays recognized in the Republic of Peru. of 14 (e) “Equipment” shall mean the physical items and their corresponding software to be provided by the Supplier under the Contract as required for the satisfactory implementation of the Project or as specifically provided for in the Contract. (f) “Acceptance Tests” shall mean the provisional and final acceptance test to be carried out for each individual equipment in accordance with the provisions of the Contract. (g) “Preliminary Acceptance Test” (PAT) shall mean the acceptance test conducted by the Parties within seven (7) days after the completion of the installation of the Equipment. (h) “Final Acceptance Test” (FAT) shall mean the final acceptance testing to be carried out by the Parties within one year after the issuance of the PAC. (i) “Acceptance Certificate” means the provisional and final acceptance certificate (“PAC” and “FAC” respectively) to be issued by the Customer to the Supplier for every equipment component upon satisfactory commissioning. (j) “Parties” shall mean the Supplier and the Customer collectively, and “Party” shall mean either the Supplier or the Customer as the context dictates. (k) “Confidential Information” shall mean any information disclosed in any form whatsoever (including, but not limited to, disclosure made in writing, orally or in the form of samples, models, computer programs or otherwise) by the disclosing Party to the receiving Party under this Contract, provided that (i) if such information is disclosed by the disclosing Party in writing, it shall be marked as confidential at the time of disclosure, (ii) if such information is disclosed by the disclosing Party orally, it shall be identified as confidential at the time of disclosure and shall also be summarized and designated as confidential in a written memorandum delivered to the receiving Party within thirty (30) days of disclosure, (iii) if disclosed in any other manner, it shall be designated in writing as confidential at the time of disclosure or (iv) notwithstanding subparagraphs (i), (ii) and (iii) of this definition, the nature of such information makes it obvious that it is confidential. (l) “Documentation” includes but not limited to Equipment operation manuals, technical pamphlets, catalogues, advertising material, specifications and all other materials in relation to the Equipment and the business of the Supplier embodied either by hard copy or in any electronic form. (m) “Site” shall mean the land and other place on, under, in or through which the works of the Contract are to be executed and any other lands and places designated by the Customer for working space or any other purpose as may be specifically stipulated in the Contract as forming part of the Site. (n) “Software” shall mean the software bundled with, embedded, or supplied by the Supplier with other equipment which is described in the Specifications, or any improvements and/or enhancements thereof, including: (i) man-machine executable object code version of the user loadable programs, (ii) the microcode embedded in the Supplier’s equipment, (iii) any updated or revision of these programs or the microcode delivered to the Customer. of 14 (o) “Technical Specifications” shall mean the technical specifications of the Supplier’s equipment. (p) “USD” or “U.S. Dollars” shall mean the lawful currency of the United States of America. (q) “Network” shall mean the network connecting the Equipment by which the Customer operates its telecommunications system; (r) “Sub-supplier” shall mean one party to the Subcontract as may be concluded between it and the Supplier which assigns, for the purpose of implementation of this Contract, the Sub-supplier to perform certain obligations. (s) “Territory” for the purpose of this Contract, Territory shall mean Republic of Peru. (t) “Taxes” shall mean all taxes, tariffs, levies, duties, withholdings and imposts, or any similar tax-related charges or levies imposed by any Governmental Authority within the Territory from time to time. (u) “Affiliate” means, in respect of a Party, any person or entity which directly or indirectly Controls, is Controlled by or is under common Control with that Party; “Control” or “Controlled” means in relation to a company, that a company will be treated as “controlled” by another if that other company appoints, or is able to appoint, or removes, whether directly or indirectly and whether by ownership of share capital, possession of voting power, contract or otherwise, the majority of the members of the governing body of that company or otherwise controls or has the power to control the affairs and policies of that company. (v) “Project” means, telecommunications network to be provided by the Supplier under the terms and conditions of the Contract. ARTICLE 2 SCOPE OF SUPPLIES The Customer agrees to purchase from the Supplier and the Supplier agrees to sell to the Customer, the Equipment and the related services named Peru National Wimax Network, which consists of a telecommunications network with Wimax technology as set out in Annexure 1: BILL OF QUOTATION (BOQ). ARTICLE 3 CONTRACT PRICE The contract total price for the Project is USD41,057,658.54 (Say US Dollar forty one million and fifty seven thousand six hundred and fifty eight point fifty four) which is specified in the Bill of Quotation (BOQ) on the basis of DDP Peru. of 14 Item Description TotalPrice – USD EquipmentsDDP IGV TAX in Peru 　Total The trade terms shall be subject to the "International Rules for the Interpretation of Trade Terms"(INCOTERMS 2000) provided by International Chamber of Commerce (ICC) unless otherwise stipulated herein. The supplier offers USD 3M as voucher for project expansion in the following 3 years till 2013.20% of the equipment value (hardware & software) in each expansion PO is allowed to deduct from this voucher. The supplier guarantees that the price for same equipment in the proposal will not be raised in the following 3 years till 2013. ARTICLE 4TERMS OF PAYMENT Contractual amount for terminal products shall be made by the Customer and payable to the Supplier on 180th day after Bill of Lading date (including Air Waybill) for each shipment. Except as to PO #2, contractual amount for system equipments and terminal products under the contract shall be made by the Customer and payable to the Supplier according to Buyer’s Credit financing terms and conditions specified as below. This financing terms and conditions are subject to the financing bank’s due diligence, credit committee approval and satisfactory documentation. Facility type Buyer’s credit Buyer: Perusat S.A. Supplier: ZTE corporation Borrower Perusat S.A. Lender China Development Bank, the Export-Import Bank of China or other Chinese bank(s) and/or international reputable bank(s) Credit purpose: To finance the purchase by the buyer of system equipments from ZTE. Down payment: 15% of the contract value, including Peru IGV taxes Facility amount: 85% of the contract value, including Peru IGV taxes Currency: United States Dollars Tenor: Six (6) years (including grace period) Grace period: Two (2) years, commencing from the signing of the loan agreement Availability period: Up to two years commencing from the signing of the loan agreement of 14 Repayment: As to each draw down of the facility, repayments of principal shall be made in nine (9) semi-annual installments. Therepayment commencing on the first day after the Grace Period. Interest rate: Libor (6 months) + margin (to be negotiated with Lender) Upfront fee 1% of the total facility amount Commitment fee: 0.5% per annum, payable the date of execution of the facility agreement until the end of the availability period quarterly in arrears on the undrawn portion of the facility amount Sinosure coverage: An insurance policy issued by Sinosure in form and substance acceptable to the lender (Sinosure coverage is not a must for the buyer’s credit arrangement but linked to the interest level) Security: 1. Unconditional and irrevocable Corporate Guarantee by PERUSAT’s parent company ChinaTel for 100% financing amount, which is 85% System Equipments value; 2. Mortgage of 100% System Equipments which are provided by ZTE. Expenses: All costs and expenses including, amongst others, those of external counsel of the lenders, stamp duties and taxes, translation, travel, consultants report and other out-of-pocket expenses incurred in the preparation, negotiation, completion and execution of the facility are for the account of the borrower. Documentation: Standard documentation for buyer’s credits of this type, including all agreements that the lender deems necessary to enter into with the borrower, in terms and conditions satisfactory to the parties. The buyer credit agreement will also include, inter alia, the usual provisions such as conditions precedent to drawings, change in circumstances, representations and warranties, undertakings, positive and negative covenants, events of default, waiver of immunity, indemnities, cross default, market disruption, submission to jurisdiction clauses appropriate in the context of the proposed transaction. Note: China Export & Credit Insurance Corporation (SINOSURE) is China's only policy-oriented insurance company specializing in export credit insurance. It began operations on December 18, 2001, with capital coming from the Export Credit Insurance Risk Fund as arranged by the State fiscal budget. SINOSURE is mandated, in accordance with the Chinese government's diplomatic, international trade, industrial, fiscal and financial policies, to promote Chinese exports and investments, especially exports of high-tech or high value-added capital goods, by means of offering export credit insurance against non-payment risks, and providing services in financing, information and receivables management. of 14 The said payment shall be made to the Supplier’s bank account(s) stated as follows: Account name :ZTE CORPORATION Account number USD :810100277908092014 Bank name :BANK OF CHINA SHENZHEN BRANCH Swift code :BKCHCNBJ45A Bank address :INTERNATIONAL FINANCIAL BLDG.,2,SHENZHEN CHINA. POST CODE:518001 Overdue Interest If the Customer fails to pay any amount when due, the Customer shall be liable to pay to the Seller overdue interest on such unpaid amount from the due date until the actual date of payment at the rate of0.2 percent per every seven days. Such overdue interest shall be promptly paid upon demand of the Seller. ARTICLE 5PACKAGING All goods shall be packaged to prevent damage from dampness, rust, moisture, erosion and shock, and shall be suitable for ocean transportation. The Seller shall be liable for any damage and loss of the goods attributable to inadequate or improper packaging. The measurement, gross weight, net weight of each package and any necessary cautions such as "Do not Stack Upside Down", "Keep Away From Moisture", "Handle With Care" shall be indicated on the surface of each package with fadeless pigment, whenever necessary. ARTICLE 6 DELIVERY TERMS The term of delivery is DDP, which shall be interpreted in accordance with INCOTERMS 2000 of the International Chamber of Commerce. The time of delivery: The time of delivery will be according to customer’s Business Plan (Annex 2: Business Plan) and 5 months after actual PO issued and all conditions to PO removed. The acquisition of the Wimax License of Perusat from MTC Peru is a must for the shipment 6.4 The means of Transportation:by sea to Port of Lima and by land to each destination within Peru, unless otherwise specified by the Customer as to any particular PO or portion of PO for air transportation, subject to payment of additional transportation expense incurred by the Supplier. Port of Shipment: Shenzhen, China of 14 Port of Destination:Lima, Peru, or other location within the Republic of Peru specified by the Customer.Pricing includes delivery to the final location where any particular component will be installed. Transshipment: allowed Partial shipment: allowed The Supplier shall forward a copy of the following documents to the Customer by way of facsimile within seven (7) days after the shipment: a) Transport document (bill of lading or airway bill, as the case may be); b) Commercial invoice; c) Packing list; d) Insurance policy The Supplier shall also, within seven (7) days after theshipment, inform the Customer by way of telex or facsimile of the following information so as to ensure the Customer receives the Equipment and able to be aware of the Supplier’s arrangement for inland transportation in time: (a) Contract Number/PO Number; (b) The name of the Equipment; (c) The actual loading quantity of the Equipment; (d) The total gross weight of the Equipment; (e) The total volume of the Equipment; (f) The vessel name or flight Number; (g) The estimated date of dispatch (ETD); (h) The estimated date of arrival at the destination (ETA) . The Supplier shall at its own cost and expense be responsible for obtaining any import license or other official authorization and carrying out all customs formalities for the importation of the Equipment, for their transit through any other countries. All customs duties, tariffs, fees, taxes, assessments and the charges of any nature whatsoever imposed and levied in the Territory in connection with the importation of theEquipment shall be paid by the Supplier, with the sole exception of IGV tax (currently 19%), which shall be paid by Customer to the Supplier for remittance to proper taxing authorities. ARTICLE 7SPARE PARTS The Supplier shall supply to the Customer necessary spare parts which shall be sufficient for system maintenance during warranty period as specified in the contract. The quantity of the spare parts should accordto each PO. of 14 ARTICLE 8LIQUIDATED DAMAGES If the Supplier fails to deliver the Products and Service within the specified schedule time, except under those conditions defined as Force Majeure or due to the Customer’s or Carrier’s fault, the Customer may claim from the Supplier the liquidated damages, a sum equivalent to zero pointone percent (0.1%) over the value of the Products delayed and shall be applied on daily basis, from the due date until the full settlement of the delayed Products. In any event, the aggregate sum of liquidated damages for such delay shall not exceed Five per cent (5%) of the total value of the Products and Service delayed or any part thereof. ARTICLE 9TERMINATION This Contract may be terminated at any time prior to the Expiration Date by the mutual written Contract of the Parties. The Customer has the right to terminate the contract if the final financing terms approved by the financing bank are inconsistent with ZTE financing proposal, unless new agreement has been achieved between the Customer and the Supplier. The Customer has the right to terminate the contract except as to any PO already executed if at any time the Customer considers the quantity of equipment already delivered and installed is adequate for operation of the Customer’s Network based on existing and projected subscriber revenue and taking into account the geographic and population coverage of the RF licenses the Customer is able to secure. This Contract may be terminated in case the Customer could not acquire WiMAX license from MTC Peru in timely manner through mutual agreement. At any time prior to the Expiration Date, a Party (“Notifying Party”) may terminate this Contract through notice to the other Party in writing if: (a) the other Party materially breaches this Contract, and such breach is not cured within 6 months; or (b) the other Party becomes bankrupt, or is the subject of proceedings for liquidation or dissolution, or ceases to carry on business or becomes unable to pay its debts as they come due; or (c) the conditions or consequences of Force Majeure which have a material adverse effect on the affected Party's ability to perform continue for a period in excess of( 6 ) months and the Parties have been unable to find an equitable solution; or (d) In case the contract is terminated according to cause (a),(b),(c) above ,the obligation defined in this contract for the parties remain valid ARTICLE 10 ASSIGNMENT AND SUBCONTRACT Either Party may assign this Contract or any part thereof, to its subsidiaries and affiliated companies. Except for the above, neither Party may assign this Contract, or any part thereof, to any third Party without the express written authorization of the other Party. This Contract shall be binding upon the successors and permitted assigns of both parties. of 14 Without violation of the Assignment clause, the Supplier shall be entitled to subcontract all or any part of this Contract to competent Sub-supplier(s) provided that the Supplier guarantees the Customer that the Sub-supplier(s) will perform its obligations in the manner as the Supplier will do in accordance with this Contract. However, Supplier shall be responsible for the satisfactory performance of the whole Contract. ARTICLE 11 LIMITATION OF LIABILITY Except as provided in Article 8, ZTE shall not be liable to Perusat S.A. for damages for loss of revenues or profits, loss of goodwill or any incidental, consequential, indirect or special damages in connection with the performance or non-performance of this Contract, whether or not ZTE was advised of the possibility of such damage. The aggregate liability of ZTE for all claims for any loss, damage or indemnity whatsoever resulting from its performance or non-performance of this Contract shall in no case exceed the payment actually received by it under this Contract. These limitations shall apply notwithstanding the failure of the essential purpose of any limited remedy. ARTICLE 12 FORCE MAJEURE Where the performance hereof is hindered by or is absolutely impossible under the terms and conditions herein on account of Force Majeure, including earthquakes, typhoon, flood , fires, war and other unexpected, irresistible or unavoidable forces in respect of their consequence or results, the party in contingency shall inform the other party of such contingency by fax or telegram immediately, and within 15 days present valid documents signed by the notarial agency of the locale, stating the details of the incident and proving it is impossible to perform whole or part of this contract or that extension of time of performance hereof is necessary. In case that this contract is not able to be performed because of Force Majeure, the liabilities shall be exempted in part or wholly in light of the effects of Force Majeure. If the said Force Majeure lasts for 90 days, either of the parties to the contract shall have the right to terminate the contract without incurring any liability under the said CONTRACT ARTICLE 13 APPLICABLE LAW AND RESOLUTION OF DISPUTES The contract, including without limitation its conclusion, validity, construction, performance and settlement of the disputes, shall be governed by the law of Hong Kong, without giving effect to the principles of conflict of law. Any dispute arising from, or in connection with the contract shall be first settled through friendly negotiation by both Parties. In case no settlement to disputes can be reached through amicable negotiation by both Parties, the disputes shall then be submitted to Hong Kong International Arbitration Center (“HKIAC”) for arbitration in accordance with its Arbitration Rules in force at the time of application for arbitration. The arbitration shall proceed in Hong Kong. The arbitral award is final and binding upon both Parties. The arbitration fees shall be borne by the losing party except otherwise awarded by the arbitration commission To the fullest extent permitted by law, this arbitration proceeding and the arbitrator’s award shall be maintained in confidence by the parties so as to protect relevant valuable information or intellectual property rights. of 14 Notwithstanding any reference to arbitration, both Parties shall continue to perform their respective obligations under the Agreement except for those matters under arbitration. ARTICLE 14 GOVERNING LANGUAGE The Contract is entered in the English language. Should a translation of the Contract into any other language be made for any reason, all matters involving interpretation shall be governed by the English text. The day-to-day language of communication and document transfer between the parties shall be English. ARTICLE 15 CONFIDENTIALITY All Confidential Information shall be the properties of the disclosing party and only used for the purpose of the Agreement by the receiving party. Either party agrees to prevent unauthorized disclose, sell, transfer, modify, translate, reproduce of the other party’s confidential information in accordance with the terms and conditions of the Non-Disclosure Contract entered into between the parties. Either party hereto acknowledges that any violation of the duty of confidentiality set forth in the Non-Disclosure Contract is considered to be acting in bad faith and illegal. A party acting in bad faith during the term of the Contract/Contract shall indemnify the damages caused to the other party. ARTICLE 16 INTELLECTUAL PROPERTY RIGHTS All patents, trade and service marks, design rights, copyrights, know-how, trade secrets and other intellectual and industrial property interests or rights (collectively, “Intellectual Property Rights”) in and to the Pilot System, and all associated materials in any form, shall remain the property of ZTE and its third party suppliers, as appropriate. Nothing contained under the said Contract shall be understood, construed, and interpreted to be a transfer of such rights. Subject to terms and conditions of this Agreement for trail purpose, the Supplier grants to the Customer the non-exclusive, non-transferable right to use the Software delivered with the Equipment, if any. The Supplier shall not directly or indirectly, sell, transfer, offer, disclose, lease (as less or), or license the Software to any third party the Software without prior authorization from the Supplier. The Customer shall not: (a) use the Software (i) for any purpose other than trail purposes and (ii) other than as expressly provided by the terms of this Software License; (b) allow anyone other than Customer’s employees, agents and/or representatives with a “need to know” to have access to the Software; (c) make any copies of the Software except such limited number of object code copies as may be reasonably necessary for execution or archival purposes only; (d) make any changes to the Software, other than those arising from Customer’s normal use of the Software as explained in the associated documentation; or (e) reverse engineer or in any other manner decode Software, in order to derive the source code form or for any other reason. of 14 ARTICLE 17NO JOINT VENTURE Nothing in this Contract shall be construed to constitute, create, give effect or recognize a joint venture partnership or formal business entity of any kind.Nothing shall be construed as providing for the sharing of profits or losses arising out of the efforts of either party except as may be provided in any subsequent subcontract entered into between the parties (if any). ARTICLE 18 NOTICES Notices under this Contract must be in writing, to be sent via the regular post, postage prepaid, or by overnight courier service, personal delivery, or confirmed facsimile. If sent by confirmed facsimile, notice will be effective one business day after being sent. If sent by confirmed personal delivery, notice will be effective at the time of delivery. If sent by overnight courier service, notice will be effective upon the actual time of delivery. Notices should be sent to the following addresses: The Customer: Perusat S.A. Av. Camino Real 493 of. 1101 San Isidro Lima 27 Peru Tel: 00511 720-0100 Fax: 00511 720-0101 Attn: Mario Navarro with a copy to: ChinaTel Group, Inc. 12526 High Bluff Drive, Suite 155, San Diego, CA92130 Tel: +1 (760) 230-8986 Fax: +1 (760) 359-7042 Attn: Kenneth L. Waggoner The Supplier: ZTE CORPORATION ZTE Plaza, Keji Road South, Hi-Tech Industrial Park, Nanshan District, Shenzhen, P.R.China Tel: 0086 -755 -26770000 Fax: 0086 -755 -26771999 ARTICLE 19 NO WAIVER The failure of either party to insist upon strict adherence to any term or condition of this Agreement on any occasion shall not be considered a waiver of any right to insist upon strict adherence to that term or condition or any other term or condition of this Agreement. of 14 ARTICLE 20 MISCELLANEOUS This Contract shall come into force on the date (Effective Date) appearing in the preamble upon the signature by the Parties and shall valid until December 31, 2025 (Expiration Date). This Contract and its Annexures constitutes the entire Contract and understanding between the parties with respect to the subject matter hereof, and there are no additional or other promises, representations, warranties or Contracts or understandings, whether written or oral, except those as contained herein. All the sections of this Contract which by their nature are intended to survive the termination, shall survive any termination of this Contract If any term or provision of this Contract is held to be illegal or unenforceable, the validity or enforceability of the remainder of this Contract will not be affected. This Contract may not be altered, modified, or waived in whole or in part, except in writing, signed by the parties. If there are any discrepancies exist between this Contract and its Annexure(s), the provisions of this Contract shall prevail. IN WITNESS WHEREOF, this Contract has been duly signed by the Parties hereto, in quadruplicate, on the day written above. For and on behalf of: For and on behalf of: CUSTOMER: PERUSAT S.A. SUPPLIER: ZTE CORPORATION By: /s/ Mario Navarro By: /s/ Chen Xing Name: Mario Navarro Name: Chen Xing Title:Chief Executive Officer Title: Witness: Witness: By: /s/ Rafael Samanez By: /s/ Chen Xing Name: Rafael Samanez Name: Chen Xing Title: Director of Operations Title: of 14 Annexure 1: BILL OF QUOTATION (BOQ) COMMERCIAL PROPOSAL FOR \ CHINATEL \ PERUSAT WIMAX PROJECT QUOTATION OF EQUIPMENT FOR 727 SITES Valid until 2010-11-05 08/05/2010 Item Equipment / Service Description ZTE UNIT FOB USD ZTE UNIT DDP without IGV USD(by sea) Qty. Extension DDP without IGV USD(by sea) Equipment 1 Core Network ASN-GW, AAA + data pre-paid WiMAX Compact:ASN-GW, AAA + data pre-paid) Subs:1,025,689 [*] [*] 1 [*] Power system DC for Core center [*] [*] 1 [*] BATTERY DC for Core center [*] [*] 1 [*] 2 BTS BTSS1/1/1 (2.5GHz) 2T4R: Hardware & Software [*] [*] [*] BATTERY DC BackupTime (Hour) 4.0 [*] [*] [*] EMS for BTS:Hardware & Software [*] [*] 1 [*] 3 MICROWAVE MICROWAVE:Hardware & oftware [*] [*] [*] Microwave rack [*] [*] 70 [*] EMS for Microwave [*] [*] 1 [*] 4 Switch Ethernet Switch [*] [*] 70 [*] Ethernet Switch (10G OPTICO INTERFACE) [*] [*] 8 [*] 5 BOSS BOSS Subs:1,025,689 [*] [*] 1 [*] 6 NGN NGN Subs:1,025,689 [*] [*] 1 [*] 7 Spare Parts BTSS1/1/1 (2.5GHz) 2T4R: Hardware & Software [*] [*] 36 [*] Ethernet Switch [*] [*] 8 [*] BATTERY DC BackupTime (Hour) 4.0 [*] [*] 36 [*] MICROWAVE: Hardware & Software [*] [*] 36 [*] TOTAL DDP USD without IGV * Confidential OF 2 Annexure 2: BUSINESS PLAN Perusat Financial Forecast Key Income Statement and Balance Sheet Projections Year 1 Year 2 Year 3 Year 4 Year 5 Year 6 Year 7 Total Revenue $913,461 $7,377,515 $37,098,561 $102,052,276 $163,707,314 $212,410,097 $251,806,200 % Growth 708% 403% 175% 60% 30% 19% EBITDA $38,880,835 $81,721,063 $112,618,522 $135,825,992 EBITDA Margin (631%) (115%) (16%) 38% 50% 53% 54% % Growth (28%) (740%) 110% 38% 21% Operating Income $35,761,883 $77,843,885 $108,095,879 $130,758,235 Operating Margin (655%) (128%) (22%) 35% 48% 51% 52% % Growth (13%) (535%) 118% 39% 21% Net Income $35,015,247 $64,902,830 $84,829,128 $102,550,887 % Growth 0% 0% 85% 31% 21% Equity Free Cash Flow $35,207,463 $67,021,565 $85,173,388 $104,495,210 Total Cash $14,773,145 $37,544,706 $108,355,718 $197,569,928 $303,889,986 Net PPE $4,248,108 $15,256,186 $25,314,211 $33,945,871 $39,720,507 $46,209,707 $50,077,674 Total Assets $19,269,048 $15,529,462 $27,138,173 $80,476,799 $161,961,340 $261,615,135 $375,047,586 Net Debt $22,791,861 $18,808,305 $14,247,366 $18,581,127 $22,370,574 $26,411,396 $28,236,245 Total Capital Expenditures $4,471,693 $12,034,620 $12,193,309 $11,750,612 $9,651,813 $11,011,843 $8,935,724 Key Statistics (USD $, except per-share and subscriber data) Year 1 Year 2 Year 3 Year 4 Year 5 Year 6 Year 7 Ending Subscribers 5,000 38,650 192,331 400,655 616,642 833,630 1,025,689 % Growth 673% 398% 108% 54% 35% 23% Net Adds Monthly ARPU Net Subscriber % YOY Change 4.5% 1.1% 32.1% 4.2% (4.0%) (3.7%) EBITDA/Sub. ($) $97.04 $132.53 $135.09 $132.42 Cum. CapEx/Sub. ($) Perusat Financial Forecast Balance Sheet & Ratios Year 1 Year 2 Year 3 Year 4 Year 5 Year 6 Year 7 Assets Current Assets Cash $ $ ) $ ) $ Accounts Receiveables - Net $ Inventory $ Other Current Assets $ Total Current Assets $ Net Property, Plant & Equipment $ Total Assets $ Liabilities & Equity Current Liabilities Accounts Payable $ Other Payables $ Total Current Liabilities $ Long-Term Debt Total L-T Debt - Net $ Total Liabilities $ Common Stock $ Retained Earnings $ ) $ ) $ ) $ Total Equity $ ) $ ) $ ) $ Total Liabilities & Equity $ 0 0 0 0 0 0 0 Balance Sheet Ratios Year 1 Year 2 Year 3 Year 4 Year 5 Year 6 Year 7 Current Assets/Current Liabilities % EBITDA/PP&E - Net %) %) %) % Total Liabilities/Total Assets % Perusat Financial Forecast Income Statement Year 1 Year 2 Year 3 Year 4 Year 5 Year 6 Year 7 Subscriber Revenues $ Total Revenue $ % Growth % Operating Expenses Cost of Service (IDC Costs and Technology-related Costs) $ Salaries & Non-wage Labor Costs $ Direct Marketing & Sales Expense $ Reseller Program Commissions $ Promotion Costs $ Rental Expenses $ Implementation Costs $ Other SG&A Expense $ Other Operating Expense (One-Time Expenses) $
